             Case 3:15-md-02672-CRB Document 7255-1 Filed 03/04/20 Page 1 of 3

                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA

Case No: 3:15-md-02672-CRB
Case Name: In Re: Volkswagen Group of America, Inc.

                              TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                                PLAINTIFF ATTORNEY:                    DEFENSE ATTORNEY:
 Charles R. Breyer                     Richard W. Buckner, Bryan C.           Robert J. Giuffra, Jr., James H.
                                       Altman, Lauren Ungs, Fred D.           Congdon, William Monahan
                                       Heather, Connor Kelly and Scot         and Dylan Aluise
                                       Wilson
 TRIAL DATE:                           REPORTER(S):                           CLERK:
 March 4, 2020                         Katherine Sullivan and JoAnn           Lashanda Scott
                                       Bryce

                     DEF DATE/TIME
 PLF NO.             NO. OFFERED   ID REC DESCRIPTION                                       BY
                         7:30 a.m.        Court Reporter – Katherine Sullivan. Court
                                          convened. Jurors not present. All parties and
                                          counsel present. Discussion re video designation.
                                          Discussion re witness testimony.
                                          Daubert hearing held
                         7:42 a.m.        Plaintiff’s Witness sworn – George Thurston
                         8:01 a.m.        Defendant’s cross-examination of George
                                          Thurston
                         8:26 a.m.        The Court inquiry of the witness George
                                          Thurston
                         8:27 a.m.        Plaintiff’s re-direct of George Thurston
                           8:31 a.m.                    Defendant’s re-re cross of George Thurston
                           8:34 a.m.                    Plaintiff’s re-direct of George Thurston
                     645                     X          Defendant’s exhibit 645 marked
                     720                     X          Defendant’s exhibit 720 marked
                           8:35 a.m.                    Witness excused. Argument re Expert
                                                        Testimony of George Thurston. Argument re
                           8:49 a.m.                    testimony. Matter taken under submission.
                                                        Court in recess
                           9:05 a.m.                    Court Reporter -JoAnn Bryce. Jurors not present.
                                                        Court reconvened. All parties and counsel
                                                        present. Court will allow George Thurston to
                                                        testify as stated on the record. Discussion re
                                                        witness testimony.
                           9:21 a.m.                    Jurors present
                           9:22 a.m.                    Plaintiff’s witness sworn – George Douglas
                                                        Thurston
                           10:20 a.m.                   Defendant cross-examination of George D.
                                                        Thurston
                                                        1
       Case 3:15-md-02672-CRB Document 7255-1 Filed 03/04/20 Page 2 of 3

           588                X        Defendant’s exhibit 588 previously admitted
                 10:41 a.m.            Plaintiff’s re-direct of George D. Thurston
           645                X        Defendant’s exhibit 645 previously admitted
                 10:48 a.m.            Plaintiff’s re-re cross of George D. Thurston
           588                X        Defendant’s exhibit 588 previously admitted
           645                X        Defendant’s exhibit 645 previously admitted
                 10:51 a.m.            Plaintiff re-re re-direct of witness George D.
                                       Thurston
                 10:53 a.m.            Witness excused. Jurors on break. Discussion re
                                       video deposition.
                 11:04 a.m.            Court in recess
                 11:18 a.m.            Court Reporter – Katherine Sullivan. Discussion
                                       re deposition video.
                 11:30 a.m.            Jurors present. All parties and counsel present.
5000                          X   X    Plaintiff’s exhibit 5000 marked and admitted
                                       Defendant’s witness sworn – Rachael Zaluzec
           405                X   X    Defendant’s exhibit 405 marked and admitted
           354                X   X    Defendant’s exhibit marked and admitted
           355                X   X    Defendant’s exhibit 355 marked and admitted
           361                X   X    Defendant’s exhibit 361 marked and admitted
           358                X   X    Defendant’s exhibit 358 marked and admitted
           371                X   X    Defendant’s exhibit 371 marked and admitted
           365                X   X    Defendant’s exhibit 365 marked and admitted
           361                X        Defendant’s exhibit 361 previously admitted
           371                X        Defendant’s exhibit 371 previously admitted
                 12:38 p.m.            Jurors excused for the day. Jurors will return on
                                       3/5/2020 at 9:15 a.m.
                                       Court Reporter – JoAnn Bryce
                                       Plaintiff’s object to court’s colloquy with the
                                       jurors. Discussion re witness line up and witness
                                       testimony.
                 3:07 p.m.             Court Reporter – JoAnn Bryce. All parties and
                                       counsel present. Discussion re deposition
                                       designation, deposition translation, deposition
                                       exhibits and exhibits.
                                       Plaintiff’s 5024, 5166, 5226, 5265. Counsel
                                       stipulate admission of exhibits - admitted
                                       Plaintiff’s exhibits 5147 - excluded
                                       Plaintiff’s exhibit 5337 - excluded
                                       Plaintiff’s exhibit 5153 - excluded
                                       Plaintiff’s exhibit 5205 – excluded
                                       Plaintiff’s exhibit 5174 – admitted
                                       Plaintiff’s exhibit 5270 – excluded

                                       2
Case 3:15-md-02672-CRB Document 7255-1 Filed 03/04/20 Page 3 of 3

                                Plaintiff’s exhibit 5003 - excluded
                                Plaintiff’s exhibit 5004 - excluded
                                Plaintiff’s exhibit 5011, 5013, 5014 - admitted
                                Plaintiff’s exhibit 5021 – excluded
                                Plaintiff’s exhibit 5022 – admitted
                                Plaintiff’s exhibit 5071 - excluded
                                Plaintiff’s exhibit 5087 – admitted
                                Plaintiff’s exhibit 5092 - excluded
         3:59 p.m.              Court adjourned until 3/5/2020 at 7:30 a.m.




                                3
